Citation Nr: 1015860	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-22 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease 
of the cervical spine (neck condition), including as secondary 
to his service connected arthritis of right hand, degenerative 
disc disease of lumbar/thoracic spine, degenerative arthritis 
and chondromalacia patella of right knee, degenerative 
arthritis and chondromalacia patella of left knee, and/or 
postoperative left wrist fracture with ulnar nerve entrapment 
and arthritis of hand (joint disabilities).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
October 1993.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

In March 2009, the Board remanded this case for further 
development.


FINDINGS OF FACT

1.	A chronic neck condition was not shown in service. 

2.	Competent medical evidence does not show that the Veteran's 
neck condition is causally related to his military service.

3.	Competent medical evidence does not show that the Veteran's 
neck condition is causally related to a currently service 
connected condition.


CONCLUSION OF LAW

A neck condition was not incurred in or aggravated by service 
and is not proximately due to, the result of, or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307. 3.309, 
3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant about the information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice 
must be provided prior to the initial decision on a claim for 
VA benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial decision, 
such a timing error can be cured by a subsequent content-
complying notice and readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental Statement of the 
Case (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).

Prior to the initial adjudication of his claim, the Veteran was 
provided VCAA notice in a January 2005 letter.  This letter 
informed the Veteran of the types of evidence not of record 
needed to substantiate his claims and of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.  In addition, in March 2009, the RO sent the 
Veteran a letter that informed how the disability ratings and 
effective dates are assigned, as required by Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  The RO sent the 
Veteran a SSOC in February 2010.

The Board is not aware of the existence of additional relevant 
evidence in connection with the Veteran's claims that VA has 
not sought.  Service treatment records, VA treatment records, 
private treatment records, Social Security Administration 
records, internet-based medical evaluations, VA medical 
examination results, and statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present evidence 
and argument in support of his appeal.  The Board finds that VA 
has obtained, or made reasonable efforts to obtain, all 
evidence that might be relevant to the issues on appeal, and 
that VA has satisfied the duty to assist.

Analysis

The evidence of record shows that the Veteran has a currently 
diagnosed cervical spine condition.  A current diagnosis is 
required for a service connection claim.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The medical evidence of record 
contains intermittent complaints of neck pain beginning with a 
complaint of morning neck stiffness in May 1995.  The Veteran 
was diagnosed with degenerative disc disease of the cervical 
spine in 1998.  His diagnosis has alternately been called 
degenerative joint disease of the cervical spine and 
degenerative arthritis of the cervical spine.  While some of 
the medical evidence disagrees with this diagnosis, notably the 
June 2000 VA treatment record that found the Veteran's cervical 
spine to be normal and the July 2002 VA medical examination 
that diagnosed the Veteran with cervical strain, the 
preponderance of the evidence supports the finding of a current 
neck condition, specifically degenerative disc disease of the 
cervical spine.  Therefore, the current disability requirement 
has been satisfied.

The Veteran has suggested in his March 2010 statement that his 
neck condition may have preexisted service, in particular that 
it may have been the result of his pre-service motorcycle 
accident in May 1968.  A Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.  The Veteran has submitted his 
June 1968 statement regarding that accident.  No mention of a 
neck injury is made.  Likewise, later references to this 
accident made within the Veteran's service treatment records 
only discuss the resulting arm injury and surgery.  As such, 
the presumption of soundness is not overcome.

Furthermore, the record does not show a chronic neck condition 
in service or within one year after discharge.  Service 
connection is presumed for chronic conditions, such as 
arthritis, if manifested to a compensable degree within one 
year after discharge from service.  38 U.S.C.A. § 1112; 38 
C.F.R §§ 3.307, 3.309.  Direct service connection requires 
evidence of the in-service incurrence or aggravation of a 
disease or injury.  See Hickson, 12 Vet. App. 253.  The 
Veteran's service treatment records do not show treatment for 
neck pain or an injury to his cervical spine.  At the time of 
his June 1993 separation examination, no spine abnormality was 
noted.  The Veteran sought treatment for neck pain in May 1995, 
approximately a year and a half after his separation.  Several 
months before during an August 1994 VA general medical 
examination, the Veteran specifically denied any problems with 
his head, face and neck.  Upon examination, his head, face, and 
neck were found to be within normal limits.  Thus, the evidence 
does not establish chronic arthritis during service or within 
one year immediately following service.

With regard to the alternate requirement of an in-service 
injury, the Veteran contends that his in-service neck injury 
was the cumulative effect of 24 years of military service.  He 
cites bent knee sit-ups with fingers interlaced behind his 
head, forced foot marches while wearing a heavy rucksack, 
repeated wearing of heavy helmets, and "the simple repetitive 
motion of all other activities consistent with the military 
lifestyle."  The Board does not doubt that he, or for that 
matter any member of the United States Army, was subjected to 
repeated physically demanding activities.  But this, alone, is 
not the same as being injured and having resulting chronic 
disability.  That is to say, the Veteran's service in the Army 
is not necessarily tantamount with injury to his neck caused by 
repetitive trauma.  He and his representative have not pointed 
to any such statutory or regulatory presumption, and the Board 
is aware of none.  Furthermore, as online chiropractor explains 
in his February 2010 email to the Veteran, misalignment of 
joints and their subsequent wear and tear (degenerative 
changes) could be the result of poor posture during sit-ups, 
not merely the sit-ups themselves.  It is impossible to 
determine whether the Veteran exhibited poor posture while 
performing these exercises twenty to forty years ago.  The Army 
Physical Fitness Test Scorecard from 1991-1993 shows that the 
Veteran was able to complete an impressive number of sit-ups in 
the allocated time.  It does not comment on the quality of the 
Veteran's posture while performing those sit-ups.  Thus, while 
not necessarily disagreeing that the Veteran was exposed to 
repeated physically demanding activities, including sit-ups, 
this does not in turn require the Board to accept the notion 
that trauma and a resulting neck injury should be conceded, 
particularly in light of the absence of any service treatment 
records relating to such an injury.  

The Veteran alternately contends that his April 1982 motor 
vehicle accident may have contributed to his current neck 
condition.  The record includes the police report following 
this accident in which the Veteran's stopped car was struck 
from behind by another car going approximately 35 miles per 
hour.  The report notes slight damage to both cars and no 
injuries.  There are no medical records showing treatment for 
any injuries related to this accident.  The Veteran has 
submitted the February 2010 statement of L.J.C., one of his 
coworkers at the time of this accident, and the March 2010 
statement of R.D.G., his tenant in 1982.  As laypeople, L.J.C. 
and R.D.G. are competent to provide evidence on events that 
they observed, such as the Veteran's stretching of his neck, 
noted by L.J.C., and complaints of neck pain, noted by both.  
38 C.F.R. § 3.159(a)(2).  In her statement, L.J.C. recalls the 
Veteran's accident and remembers him constantly flexing or 
stretching his neck and periodically complaining about it until 
he left in 1983.  She further states that when she saw him 
later in 1989, he was still showing signs of neck pain.  L.J.C. 
is found to be competent to provide lay evidence on the 
Veteran's symptoms.  In his statement, R.D.G. notes the 
Veteran's repeated complaints of headache and neck pain after 
the accident for "what seemed like months" after the 
accident.  R.D.G. is found to be competent to provide lay 
evidence concerning the Veteran's complaints.  The question 
then becomes whether the Board finds these lay statement 
credible.  These statements are not supported by the other 
evidence of record.  There is no record of a medical follow up 
to this accident.  No mention of this accident is made in the 
service treatment records.  A July 1982 note shows complaints 
of frequent headaches, which R.D.G. noted as one of the 
Veteran's post-accident complaints, but no mention of neck pain 
or injury.  As the Veteran was then reporting another ailment, 
it is unclear why he would not also report the alleged neck 
injury.  A year later, in May 1983 the service treatment 
records note a screening in accordance with AR 40-66 which 
required no follow up.  Again there is no mention at all of a 
neck injury or neck pain in the service treatment records 
during the Veteran's subsequent decade of military service.  
That the Veteran would suffer from the neck pain described for 
the prolonged period described without seeking medical 
attention even when seeking treatment for other ailments, and 
without noting it during routine medical examinations perplexes 
the Board and weighs against L.J.C's and R.D.G.'s credibility.  
Perhaps most compelling is the private medical records that 
refer to an onset of neck pain after service per the medical 
history provided by the Veteran himself in May 1995.  Thus, 
neither L.J.C.'s statement nor R.D.G.'s statement is found to 
be credible proof of an in-service neck injury.

In any event, even assuming that the Veteran had a neck injury 
due to his active service, there still must be medical evidence 
etiologically linking his current neck condition to his 
military service - and, specifically, to the injury in 
question.  As with all questions, this must be answered based 
on an evaluation of the entire record.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein 
(holding that the Board has the duty to assess the credibility 
and weight to be given to the evidence).  As the Veteran has 
advanced multiple theories of causation, multiple medical 
opinions have been obtained.

In July 2007, the Veteran underwent a VA medical examination in 
conjunction with this claim.  At that time the Veteran was 
found to have degenerative disc disease/degenerative joint 
disease of the cervical spine.  That examiner opined that 
"there is no evidence to support the contention that the 
Veteran's military service caused him to develop degenerative 
disc disease of the cervical spine."  

The Board notes that the Veteran has submitted the results of 
an online health evaluation generated in February 2010.  There 
is no indication that the chiropractor examined the Veteran, 
his service records, or his medical records.  The underlying 
subjective medical history provided to this service, including 
as it pertains to the Veteran's account of his 1968 and 1982 
motor vehicle accidents, is unavailable for review by the Board 
and comparison to the record.  Therefore, this evaluation is of 
little probative value.

To the extent that the Veteran himself contends that his neck 
condition is related to service, it is now well established 
that a layperson is not considered capable of opining, however 
sincerely, in regard to causation of a disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 
404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993); Bostain v. West, 11 
Vet. App. 124, 127 (1998); Grivois v. Brown, 6 Vet. App. 135 
(1994).  See also 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  This includes the 
Veteran's detail discussion in his March 2010 statement that 
applies the information he has obtained via internet health 
websites to his own symptoms.  The Veteran's multiple theories 
with regard to the causation of his neck condition further 
underscores the lack of competency of laypersons to opine on 
such matters.

The Board has also considered whether the Veteran's current 
neck disability is related to one of his other service 
connected joint disabilities.  In order to prevail on the issue 
of entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).  As noted above, the Veteran has a 
current neck disability.  The record also shows that he is 
service connected for several disabilities including various 
joint disabilities such as arthritis of right hand, 
degenerative disc disease of lumbar/thoracic spine, 
degenerative arthritis and chondromalacia patella of right 
knee, degenerative arthritis and chondromalacia patella of left 
knee, and/or postoperative left wrist fracture with ulnar nerve 
entrapment and arthritis of hand.  Therefore, the remaining 
question for a secondary service connection claim is the 
existence of medical nexus evidence establishing a connection 
between the service-connected disability and the current neck 
disability.

In March 2006 the Veteran underwent a VA medical examination in 
conjunction with this claim.  After a review of C-file and a 
physical examination, the examiner diagnosed the Veteran with 
of degenerative joint disease/degenerative disc disease 
cervical spine.  The examiner opined that this disability was 
not caused by the Veteran's service connected lumbar spine 
condition.  In a July 2007 VA examination, the question was 
broadened to encompass the service connected arthritis of his 
hands, knees, and lumbar spine.  The July 2007 VA examiner 
found that the degenerative disc disease of the cervical spine 
was an isolated condition, not part of a systemic degenerative 
disease process and it was not related to degenerative disease 
of the lumbar spine or elsewhere in the body.  The examiner 
further opined that the Veteran's degenerative disc disease of 
the cervical spine was not secondary to his arthritis of the 
hands, knees, and/or lumbar spine.

In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
Veteran's claim, on both a direct and secondary basis, as to 
the element of medical nexus and it fails on that basis.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for a neck 
condition.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for degenerative disc disease 
of the cervical spine, including as secondary to a currently 
service connected condition. is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


